      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 1 of 25



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                          :
BRANDON SMITH, TODD                       :
BERNDANIER, and NICK HEINER,              :   Case No. 1:17-cv-01600
individually and on behalf of others      :
similarly situated,                       :   (Chief Magistrate Judge Schwab)
                                          :
                     Plaintiffs,          :
                                          :   AMENDED STIPULATION OF
      vs.                                 :   SETTLEMENT
                                          :
BELL-MARK TECHNOLOGIES                    :
CORPORATION,                              :
                                          :
                     Defendant.           :


      This Amended Stipulation of Settlement is made and entered by and

between Plaintiffs Brandon Smith, Todd Berdanier, and Nick Heiner on behalf of

themselves and each Participating Collective Action Member and Defendant Bell-

Mark Technologies Corporation (“Bell-Mark” or “Defendant”).

I.    THE LAWSUIT

      1.       Bell-Mark is in the business of manufacturing specialty printers and

providing printing solutions for packaging in the medical device, pharmaceutical,

and food industries.

      2.       Plaintiffs Brandon Smith, Todd Berdanier and Nick Heiner

(collectively “Plaintiffs”) were formerly employed by Bell-Mark as Field Service

Technicians.

      3.       On September 8, 2017, Plaintiffs filed a class and collective action

complaint against Bell-Mark, claiming that they were misclassified as exempt, and
                                          1
                                                                    EXHIBIT A
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 2 of 25




were not paid overtime for hours worked in excess of forty (40) per week in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §1 et seq., the

Pennsylvania Wage Payment and Collection Law (“WPCL”), 43 P.S. §260.1 et

seq, and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §333.101 et

seq. (“the Lawsuit).

      4.     On November 2, 2017, another former Field Service Technician, Earl

Haley, who was represented by different counsel, filed a separate, single plaintiff

lawsuit alleging the same claim, in addition to a retaliation claim, Earl Haley v.

Bell-Mark Technologies Corporation, Middle District of Pennsylvania Case No.

1:17-cv-01775-CCC (“Haley Lawsuit”).         The Haley Lawsuit has since been

settled. A joint, unopposed motion for approval of that settlement was filed under

seal on January 11, 2019, and was ultimately approved by this Court.

      5.     On May 29, 2018, Plaintiffs and Bell-Mark (“the Parties”) attended

mandatory mediation in this case. A settlement was not reached that day, but the

Parties continued to negotiate and exchange information thereafter.

      6.     Effective June 1, 2018, the Parties entered into a tolling agreement

while they continued to negotiate a resolution.

      7.     Thereafter, the Parties reached a settlement, which was memorialized

in a Stipulation of Settlement filed with the Court on April 8, 2019, and which after




                                         2
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 3 of 25




review by the Court, is further memorialized in this Amended Stipulation of

Settlement (hereinafter the “Settlement”).

II.   THE PARTIES’ POSITIONS

      8.    Plaintiffs claim that in their role as Field Service Technicians, they

perform manual, production work for clients that does not involve the exercise of

discretion and judgment. As such, they claim that they are non-exempt and are

entitled to overtime for all hours worked in excess of forty (40) hours per

workweek.

      9.    Bell-Mark disputes that Plaintiffs were misclassified, as the Field

Service Technician position falls within the administrative exemption. Bell-Mark

claims that Plaintiffs were paid on a salary basis above the threshold level, their

primary job was the performance of non-manual work directly related to the

general business operations of Bell-Mark’s customers (installing and servicing

customers’ printers), and they exercised sufficient discretion and independent

judgment in carrying out their duties. 29 U.S.C. §213(a)(1); 29 CFR §541.200(a);

e.g. Cruz v. Lawson Software, Inc., 764 F.Supp.2d 1050 (D.Minn. 2011) (company

consultants who installed and upgraded software products and trained clients held

exempt under the administrative exemption); Bagwell v. Florida Broadband, LLC,

385 F. Supp.2d 1316 (S.D. Fla. 2005) (internet service field technician held exempt

under the administrative exemption).


                                         3
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 4 of 25




      10.    In addition, Bell-Mark claims that even were Plaintiffs misclassified

(which they were not), a significant portion of the overtime hours claimed by them

are not compensable. Under the FLSA, travel between home and work at fixed or

different locations is not compensable, nor is travel away from home outside of

regular working hours on work or non-work days as a passenger on an airplane,

train, boat, bus or car. 29 C.F.R. §785.35-.39. Under the PMWA, travel that is not

part of the employees’ duties and occurs outside of normal work hours is not

compensable under the PMWA. Espinoza v. Atlas R.R. Constr. LLC, No. 16-1413

(3d Cir. Nov. 30, 2016).

      11.    Bell-Mark also disputes Plaintiffs’ contract-based claims. Bell-Mark

argues that Plaintiffs cannot state a claim under the WPCL, as the WPCL exists to

enforce contractual, not statutory (PMWA or FLSA) rights. E.g. Drummond v.

Herr Foods, Inc., 2014 U.S. Dist. LEXIS 2409, *3-10 (E.D. Pa. Jan. 9, 2014) (J.

Schiller) (examining precedent and concluding that a contract is required to state a

WPCL claim). Bell-Mark also disputes that there any basis for a breach of contract

or unjust enrichment claim – overtime is a statutory right and Plaintiffs point to no

contract under which they were promised overtime.

      12.    Bell-Mark further disputes Plaintiffs’ class action allegations because

there have been fewer than twenty-five (25) individuals in the putative class, and

as such, Bell-Mark believes that Plaintiffs will not be able to establish numerosity


                                         4
       Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 5 of 25




under Fed. R. Civ. P. 23. E.g. Stewart v. Abraham, 275 F.3d 229, 226-27 (3d Cir.

2009) (generally, a putative class of 40 is sufficient to establish numerosity;

smaller groups of putative plaintiffs can intervene in the matter via joinder).

       13.     Notwithstanding these arguments, Bell-Mark agreed to settle the

Lawsuit in the manner and upon the terms set forth in this Settlement in order to

avoid the expense, burden and risk of litigation.

       14.     Plaintiffs also recognize the expense, burden and risk associated with

litigating this action through trial and any possible appeals. In light of these

considerations, Plaintiffs have concluded that the Settlement is a fair and

reasonable resolution.

       15.     The Parties desire to fully and finally resolve any and all disputes

regarding any and all of the claims of Plaintiffs, and the Participating Collective

Action Members without the expense of further litigation, and to set forth their

complete agreement and release of claims.

III.   DEFINITIONS

       16.     “Defendant”    or   “Bell-Mark”      means   Bell-Mark   Technologies

Corporation.

       17.     “Effective Date” means the date on which the Court enters final

approval of the Settlement.




                                           5
        Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 6 of 25




       18.      “Notice of Settlement” means the notice explaining the terms of the

Settlement to be directed to the Putative Collective Action Members, which shall

be substantially in the form of Exhibit 1 attached hereto.

       19.     “Other Released Parties” means any affiliate of Bell-Mark, including

Bell-Mark Sales Co., Inc., and their and Bell-Mark’s respective parents,

subsidiaries, and affiliates, and any and all of their respective officers, directors,

owners, members, shareholders, employees, attorneys, agents, heirs, successors

and assigns.

       20.     “Putative Collective Action Member” means any of Bell-Mark’s

current or former employees who were employed as a Field Service Technician

who traveled to client sites during any workweek from June 1, 2016 to April 1,

2019.1 However, the relevant time period for Plaintiffs Smith, Berdanier, and

Heiner dates back to September 9, 2014, which is three (3) years before September

8, 2017, when they filed this Lawsuit.

       21.     “Participating Collective Action Members” means all Putative

Collective Action Members who opt into the Settlement in accordance with the

procedures described below and in the Notice of Settlement attached hereto as

Exhibit 1.



1
  June 1, 2016 is two (2) years prior to the date of the Parties’ tolling agreement on June 1, 2018.
April 1, 2018 is one week before April 8, 2018, when the original Stipulation of Settlement was
filed with the Court.

                                                 6
       Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 7 of 25




      22.     “Plaintiffs’ Counsel” refers to: Derrek W. Cummings, Esq. and

Larry A. Weisberg, Esq., Weisberg Cummings, P.C., 2704 Commerce Drive, Suite

B, Harrisburg, PA 17110-9380.

      23.     “Released Claims” means any and all claims alleging violation of

federal, state and/or local statute, regulation, ordinance or common law relating to

the payment of wages or overtime in connection with the employment with

Defendant Bell-Mark that were raised or could have been raised in the Lawsuit,

including any associated claims for wages, penalties, liquidated damages, interest,

compensatory damages, punitive damages, or any either item of damages, and/or

attorneys’ fees and costs through the date on which Defendant receives the

Participating Collective Action Members’ Consent to Join and Release (Exhibit 1),

except that with respect to Plaintiffs Smith, Berdanier and Heiner, “Released

Claims” is defined more broadly in their separate General Releases.

      24.     “Settlement Payment” means the gross payment, subject to

withholdings for wages, that each Putative Collective Action Member shall be

eligible to receive under the terms of the Settlement, as indicated on Exhibit 2.

      25.    “Settlement” means this Amended Stipulation of Settlement,

including all exhibits hereto.




                                          7
       Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 8 of 25




IV.   SETTLEMENT TERMS

      25.    Plaintiffs hereby voluntarily dismiss their class action allegations and

any references to a class action, in light of the numerosity challenge and to

facilitate settlement on an opt-in basis.

      26.    The Settlement will become final and effective only when the Court

enters an order granting final approval of the Settlement (“Effective Date”).

      27.    Defendant shall pay no more than the sum of Two Hundred Twenty

Thousand Dollars and No Cents ($220,000.00) in complete settlement of this

matter, as follows:

             a.       Payments   to   Participating   Collective   Action   Members

      ($93,315). Within fifty-eight (58) days after the Effective Date, Defendant

      shall pay no more than a total of Ninety-Three Thousand Three Hundred

      Fifteen Dollars and No Cents ($93,315.00) to Participating Collective Action

      Members. This amounts to over $47 per workweek within the limitations

      period, which represents an additional half-time pay for approximately four

      (4) hours of overtime per week (over and above the salary they were already

      paid for such hours), based on an average regular rate during the limitations

      period of $22.38. (See Exhibit 2 hereto). As set forth in the motion for

      approval, this is a fair and reasonable compromise given Defendant’s

      arguments that the Field Service Technicians were properly classified as


                                            8
Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 9 of 25




exempt and that after analysis of the Plaintiffs’ expense reports, much of the

travel time at issue is not compensable time under the travel time rules

established under the FLSA and PMWA.

             i.     The payments date back to June 1, 2016, two (2) years

      prior to the Parties’ tolling agreement, except with respect to the

      Named Plaintiffs, whose claims date back from September 8, 2017,

      the date of the filing of the Complaint.

             ii.    The Parties agree that under all the facts and

      circumstances of the case, this is a fair and reasonable resolution.

             iii.   Should any Putative Collective Action Member fail to

      opt in according to the procedures set forth below, any unclaimed

      amounts will revert to and remain the property of Defendant.

             iv.    Settlement payment checks shall remain valid and

      negotiable for at least ninety (90) days from the date of their issuance,

      after which they may be cancelled if not cashed by a Participating

      Collective Action Member within that time. There will be no right of

      reversion of such un-cashed check amounts to Participating Collective

      Action Members.

             v.     One-half of the payment to each Participating Collective

      Action Member shall be considered wages and one-half shall be


                                   9
Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 10 of 25




      considered interest and liquidated damages pursuant to 29 U.S.C.

      §216(b).    Defendant will issue the appropriate tax forms to each

      Participating Collective Action Member.       Participating Collective

      Action Members acknowledge that Defendant must report to the IRS

      (as well as state and local taxing authorities where applicable) the

      payments made to them under this Agreement, and that it is Plaintiffs’

      individual responsibility to make tax payments on these amounts, if

      applicable. Defendant shall withhold legally required payroll taxes

      from the portion of the Settlement amounts that constitutes wages,

      shall issue Plaintiffs and each Participating Collective Action Member

      an IRS Form W-2 indicating those amounts, and shall pay the

      appropriate tax authorities the employer portion of any and all payroll

      taxes required to be paid in connection with the wages portion of the

      payment. Defendant shall issue Forms 1099, with box 3 checked, in

      the amount of the liquidated damages payable to each Participating

      Collective Action Member. Defendant shall be solely responsible for

      all liabilities, assessments and penalties, if any, relating to the

      employer portion of payroll tax liabilities. Participating Collective

      Action Members shall be solely responsible for all other liabilities,




                                 10
Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 11 of 25




      assessments and penalties, if any, relating to tax payments regarding

      individual payments to them.

      b.     Payments to Plaintiffs ($20,000.00). Within thirty (30) days

after the Effective Date and subject to approval by the Court, Defendant

shall pay up to a total of Twenty Thousand Dollars and No Cents

($20,000.00) in incentive payments to Plaintiffs Smith, Berdanier and

Heiner as follows: $10,000.00 to Plaintiff Smith for serving as the lead

named plaintiff and for his work on behalf of others similarly situated,

$5,000.00 to Plaintiff Heiner for serving as a named plaintiff and for the

detailed records and information he provided that contributed to the

resolution, and $5,000.00 to Plaintiff Berdanier for serving as a named

plaintiff and for the records and information he provided that contributed to

the resolution. Such payments will be considered non-wages. Defendant

will issue a Form 1099 for each payment, and Plaintiffs acknowledge that

Defendant must report to the IRS (as well as state and local taxing

authorities where applicable) the payments made to them under this

Settlement. Plaintiffs agree that it is their individual responsibility to make

tax payments on these amounts, if applicable, and they are solely responsible

for all liabilities, assessments and penalties, if any, relating to tax payments

regarding individual payments to them.


                                   11
Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 12 of 25




      c.    Individual Settlements with Plaintiffs in Exchange for a

General Release ($31,852.00).      Within thirty (30) days after the Effective

Date and in exchange for general releases of all claims beyond those

asserted in the Lawsuit to be signed by Plaintiffs Smith, Berdanier and

Heiner, Defendant shall pay a total gross amount of Thirty-One Thousand

Eight Hundred Fifty-Two Dollars and No Cents ($31,852.00) as follows:

$1,030.00 to Plaintiff Berdanier; $13,320.00 to Plaintiff Smith; and

$17,502.00 to Plaintiff Heiner.

       d.   Payment of Plaintiffs’ Attorneys’ Fees and Costs ($74,833.00).

Within thirty (30) days after the Effective Date and subject to approval by

the Court, Defendant shall pay up to the total sum of Seventy-Four

Thousand Eight Hundred Thirty-Three Dollars ($74,833.00) to Plaintiffs’

Counsel, for their attorneys’ fees ($73,333.00) and costs ($1,500.00), in the

form of one check payable to Weisberg Cummings, P.C. Such checks shall

not be released until the undersigned counsel for Defendant receives signed

waivers of attorneys’ liens attached hereto as Exhibit 3. The payment of

attorneys’ fees, costs and expenses shall be reported on IRS Forms 1099 and

issued to Plaintiffs’ counsel and also to Plaintiffs and Participating

Collective Action Members, in amounts proportionate to the Settlement

payments set forth in Exhibit 2.


                                   12
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 13 of 25




      28.   If the Court does not grant approval of the Settlement, or any mutually

agreed upon amendment thereof, and the Effective Date does not occur, this

Settlement shall be deemed void.

      29.   The Parties agree that: Defendant shall have no obligation to segregate

any monies to fund the payments contemplated by the Settlement; and (b)

Defendant shall retain exclusive authority over and responsibility for those monies.

      30.   Upon the receipt by Defendant of the Participating Collective Action

Members’ Consent to Join and Release attached to the Notice of Settlement of

Collective Action Lawsuit (Exhibit 1 hereto), the Participating Collective Action

Members shall be deemed to have, and by operation of the judgment shall have,

fully, finally, and forever released, relinquished and discharged Defendant and the

Other Released Parties from any and all Released Claims, as defined above.

      31.   Only Participating Collective Action Members shall be: (a) entitled to

participate in the Settlement and receive a Settlement Payment; and (b) be deemed

to have, and by operation of the judgment shall have, fully, finally, and forever

released, relinquished and discharged Defendants and Other Released Parties from

any and all Released Claims.




                                         13
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 14 of 25




VII. MOTION FOR APPROVAL OF SETTLEMENT

      32.    Within seven (7) business days of this Amended Stipulation of

Settlement being executed, Plaintiffs shall file with the Court an unopposed motion

for approval of the Settlement to be prepared by counsel for Plaintiffs and

reviewed by Defendant’s Counsel. In conjunction with the unopposed motion for

approval of the Settlement, the Parties shall request that the Court approve the

Settlement terms, the content of the Notice of Settlement and the plan for

administration of the Settlement payments and issue an Order dismissing the case,

with prejudice.

      33.    Also, within seven (7) business days of the Parties signing this

Amended Stipulation of Settlement, Plaintiffs’ Counsel shall file a motion seeking

approval of their attorneys’ fees and costs relating to their representation of

Plaintiffs. Defendant will not oppose this motion so long as it is consistent with

the provisions of the Settlement.

VIII. PLAN OF SETTLEMENT ADMINISTRATION

      34.    The Parties agree to cooperate in the Settlement administration

process and to make all reasonable efforts to control and minimize the costs and

expenses incurred in the administration of the Settlement.

      35.    Within fourteen (14) calendar days after the Court issues an Order

approving the Settlement, Defendant shall cause to be sent via U.S. mail, postage


                                        14
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 15 of 25




pre-paid the Notice of Settlement attached hereto as Exhibit 1 to the Putative

Collective Action Members at their last known address according to Defendant’s

business records, except that Defendant shall first verify and/or skip trace as

necessary the last known addresses of all former employees. If any such mailing is

returned as undeliverable with an indication of a more current address, Defendant

will re-mail the Notice of Settlement to the new address. If any such mailing is

returned as undeliverable without any indication of a more current address,

Defendant will undertake reasonable efforts to identify a current address and, if

one is so identified, will re-mail the Notice of Settlement to the new address.

      36.    At no time shall any of the Parties or their counsel discourage any

Putative Collective Action Member from becoming a Participating Collective

Action Member or encourage any Putative Collective Action Member to oppose

the approval of the Settlement.

      37.    As explained in the Notice of Settlement, Putative Collective Action

Members shall have thirty (30) days to opt into the Settlement and become

Participating Collective Action Members.

      38.    Within fourteen (14) calendar days of the expiration of the thirty (30)-

day period to opt into the Settlement, Defendant shall issue checks to each

Participating Collective Action Member in the amounts set forth in the Notice

issued.


                                         15
      Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 16 of 25




IX.   MISCELLANEOUS

      39.    Neither this Settlement, nor any document referred to herein, nor any

action taken to carry out this Settlement, is, or may be construed as, or may be used

as an admission, concession or indication by or against Defendant or Other

Released Parties of any fault, wrongdoing or liability whatsoever.

      40.    Plaintiffs and Plaintiffs’ Counsel agree that they will not issue any

press release, answer any press inquiries or make any website or public social

media postings (including blog posts, public Facebook postings, and the like, but

not including private communications) regarding the terms of this Settlement or

any portion thereof.

      41.    As part of this Settlement, neither Defendant nor Other Released

Parties shall be required to enter into any consent decree or be required to agree to

any provision for injunctive or prospective relief.

      42.    This Settlement shall be construed and enforced under the laws of the

Commonwealth of Pennsylvania.

      43.    This Amended Stipulation of Settlement may be executed in multiple

counterparts with each constituting an original.




                                          16
     Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 17 of 25



Dated: October 1, 2019         WEISBERG CUMMINGS, P.C.
                               /s/ Derrek W. Cummings_______________
                               Derrek W. Cummings, Esq.
                               Larry A. Weisberg, Esq.
                               WEISBERG CUMMINGS, P.C.
                               2704 Commerce Drive, Suite B
                               Harrisburg, PA 17110-9380
                               Telephone: 717.238.5707
                               Facsimile: 717.233.8133
                               dcummings@weisbergcummings.com
                               lweisberg@weisbergcummings.com
                               COUNSEL FOR PLAINTIFFS

Dated: October 1, 2019         LITTLER MENDELSON, P.C.
                               /s/ Martha J. Keon
                               Martha Keon, Esq. PA Bar No. 207237
                               Denise M. Maher, Esq., PA Bar No. 306846
                               LITTLER MENDELSON, P.C.
                               Three Parkway
                               1601 Cherry Street, Suite 1400
                               Philadelphia, PA 19102
                               Telephone: 267.402.3000
                               Facsimile: 267.402.3131
                               mkeon@littler.com
                               COUNSEL FOR DEFENDANT




                                    17
   Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 18 of 25




                       NOTICE OF SETTLEMENT
                   OF COLLECTIVE ACTION LAWSUIT

Brandon Smith, Todd Berdanier and Nick Heiner, individually and on behalf of all others
 similarly situated v. Bell-Mark Technologies Corporation, United States District Court
             for the Middle District of Pennsylvania, Case No. 1:17-cv-01600


TO:    [FIRST NAME] [LAST NAME]


RE:    Settlement of Collective Action Lawsuit Seeking Overtime Compensation for
       Field Service Technicians


                 IMPORTANT LEGAL NOTICE: PLEASE READ

    YOU MUST TAKE ACTION TO RECEIVE A SETTLEMENT PAYMENT

        1.      Introduction. You have received this Notice because: (a) you are or were
employed by Bell-Mark Technologies Corporation ("the Company”) as a Field Service
Technician between June 1, 2016 and April 1, 2019; (b) the above-referenced lawsuit has
been brought to recover overtime pay for Field Service Technicians who traveled to
client sites during that time period (“the Lawsuit”); (c) you qualify to participate in this
Lawsuit; (d) the Lawsuit has been settled and approved by the Court (“the Settlement”);
and (e) the Court has ordered that you are entitled to information to help you decide
whether to participate in the Settlement. Your portion of the Settlement is a gross amount
of [TOTAL GROSS PAYMENT], half of which is subject to withholdings for wages,
which would be payable no later than [Forty-four (44) days after notice mailed]. The
decision to participate in the Lawsuit and claim your portion of the Settlement is entirely
up to you. The Settlement will resolve all claims in the case. Because your rights may be
affected, you should read this Notice carefully.

        2.      What Is A Collective Action? A collective action is a lawsuit in which
the claims and rights of many people are decided in a single court proceeding. In order to
proceed as a collective action, the group of people must show that they are similarly
situated – e.g. that they have been impacted in the same or a similar way by an alleged
policy or practice that may violate the Fair Labor Standards Act, 29 U.S.C. §216
("FLSA"). This avoids the necessity for a large number of individual lawsuits and
enables the court to resolve similar claims efficiently. In a collective action, the court
supervises the issuance of notice to individuals who are similarly situated and such
individuals may opt in and thereby choose to participate in the Lawsuit, and any
settlement of the Lawsuit.




                                                                               EXHIBIT 1
   Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 19 of 25




        3.     What is this Case About? On September 8, 2017, three former Field
Service Technicians brought this Lawsuit, claiming that they were misclassified as
exempt, and were not paid overtime for hours worked in excess of 40 hours per week in
violation of the Fair Labor Standards Act, 29 U.S.C. §216 (“FLSA”), the Pennsylvania
Minimum Wage Act, 43 P.S. §333.101 et seq., and the Pennsylvania Wage Payment and
Collection Law, 43 P.S. §260.1 et seq. The Company denies these allegations, and
disputes that Field Service Technicians are entitled to overtime, as they are classified as
exempt under the administrative exemption. 29 U.S.C. §213(a)(1); 29 CFR §541.200(a);
e.g. Cruz v. Lawson Software, Inc., 764 F.Supp.2d 1050 (D. Minn. 2011) (consultants
who installed and upgraded software products and trained clients held exempt under the
administrative exemption); Bagwell v. Florida Broadband, LLC, 385 F. Supp.2d 1316
(S.D. Fla. 2005) (internet service field technician held exempt under the administrative
exemption).

         4.     Settlement Terms. Following an intensive examination of the facts and
law governing the alleged claims, a mediation session, and additional negotiations,
Plaintiffs and the Company (“the Parties”) settled the Lawsuit. The Parties agreed to an
early resolution, without trial, in order to avoid the risks, uncertainties, time and expense
that would be required to litigate the claims of each potential collective action member.
The Settlement does not mean that the Company violated any state or federal wage
requirements or are liable for the same. Under the Settlement, the Company will pay up
to a total of Two Hundred Twenty Thousand Dollars and No Cents ($220,000.00) to
settle the claims of eligible collective action members who consent to join (“Participating
Collective Action Members”), as follows:

                a.      Payments to Individual Collective Action Members. Eligible
       employees who complete and timely return the attached Consent to Join and
       Release will receive a payment representing additional half-time pay for over 4
       hours of overtime per week employed as a Field Service Technician dating back
       to June 1, 2016 (and earlier for the Named Plaintiffs who opted into the Lawsuit
       as of the date it was filed). The total amount of these payments for all
       Participating Collective Action Members will not exceed Ninety-Three Thousand
       Three Hundred Fifteen Dollars and No Cents ($93,315.00). One-half of each
       payment will be allocated to wages and reported on a W-2 Form, and the other
       half deemed interest and liquidated damages and reported on a Form 1099.
       Payments that are issued shall reflect all applicable withholdings and previously
       authorized deductions. Nothing contained in this Notice or in the Settlement is
       intended as or should be interpreted as providing tax advice, and Participating
       Collective Action Members should consider consulting their tax advisors
       concerning the tax consequences of any payment they receive. Each of the
       Participating Collective Action Members who submits a Consent to Join and
       Release shall be deemed to have, and by operation of the judgment shall have,
       fully, finally, and forever released, relinquished and discharged the Company and
       the other released parties as defined in the Stipulation of Settlement from any and
       all claims alleging violation of federal, state and/or local statute, regulation,
       ordinance or common law relating to the payment of wages or overtime in

                                                                               EXHIBIT 1
   Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 20 of 25




       connection with employment with the Company that were raised or could have
       been raised in the Lawsuit, including any associated claims for wages, penalties,
       liquidated damages, interest, compensatory damages, punitive damages, or any
       either item of damages, and/or attorneys’ fees and costs, through the date on
       which the Company receives the Participating Collective Action Members’
       Consent to Join and Release.

              b.      Named Plaintiff Incentive Awards. Named Plaintiffs have
       applied to the Court and been approved to receive Incentive Awards totaling
       $20,000.00 for serving as named plaintiffs and for their time and effort
       prosecuting the litigation.

              c.     General Releases. In exchange for general releases of all claims
       beyond those asserted in the Lawsuit to be signed by Plaintiffs, the Company shall
       pay a total gross amount of Thirty-One Thousand Eight Hundred Fifty-Two
       Dollars and No Cents ($31,852.00) to Plaintiffs Smith, Berdanier and Heiner.

              d.      Attorneys’ Fees and Costs. Counsel for the FLSA Collective has
       applied to the Court and been approved to receive attorneys’ fees and costs in the
       amount of Seventy-Three Thousand Three Hundred Thirty-Three Dollars and No
       Cents ($73,333.00) and One Thousand Five Hundred Dollars and No Cents
       ($1,500.00) in out-of-pocket costs and expenses.

        5.      Your Options. If you wish to participate in this Settlement and receive
your share of the Settlement proceeds, you must fill out and return the enclosed Consent
to Join and Release in the enclosed postage-prepaid envelope addressed to the Claims
Administrator so that it is post-marked no later than [DATE]. If you do not wish to
participate in this Settlement, you do not need to respond to this Notice. However, if you
choose not to respond, consider consulting with Plaintiffs' attorneys (contact information
below) or other counsel because, if you do not participate in this Settlement, with the
passage of time, the statute of limitations on your claims will continue to run and could
eventually prevent you from bringing your claims.

       6.      Attorneys for Plaintiff. The following attorneys represent the Plaintiffs
in the Lawsuit and Participating Collective Action Members, and can answer any
questions you may have about the Settlement: Derrek W. Cummings, Esquire or Larry
A. Weisberg, Esquire of the law firm of Weisberg Cummings, P.C., 2704 Commerce
Drive, Suite B, Harrisburg, PA 17110-9380; Telephone: 866-716-2315.

         7.      No Retaliation or Undue Influence. State and federal law prohibit
employers from retaliating against employees who exercise their rights under the wage
and hour laws. The Company will not take any adverse employment action or otherwise
retaliate or discriminate against anyone who does or does not opt into the Settlement.

       8.      Limitations on Publication. If you opt into the Settlement, you and the
Attorneys for Plaintiffs agree that they will not issue any press release, answer any press

                                                                              EXHIBIT 1
   Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 21 of 25




inquiries or make any website or public social media postings (including blog posts,
public Facebook postings, and the like, but not including private communications)
regarding the terms of this Settlement or any portion thereof.

        9.      Additional Information. If you have any questions about this Notice or
would like additional information about the Lawsuit and/or Settlement, you may contact
the attorneys for Plaintiffs listed above. The Parties have consented to the jurisdiction of
the Magistrate Judge. PLEASE DO NOT CONTACT THE CLERK OF COURT OR
THE MAGISTRATE JUDGE WITH INQUIRIES.


                                      BY ORDER OF THE COURT



Dated:
                                      The Honorable Susan E. Schwab
                                      Chief Magistrate Judge
                                      United States District Court for the
                                      Middle District of Pennsylvania




                                                                               EXHIBIT 1
   Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 22 of 25




                     CONSENT TO JOIN AND RELEASE

Brandon Smith, Todd Berdanier and Nick Heiner, individually and on behalf of all others
 similarly situated v. Bell-Mark Technologies Corporation, United States District Court
             for the Middle District of Pennsylvania, Case No. 1:17-cv-01600

         COMPLETE, SIGN AND MAIL IN ENCLOSED ENVELOPE TO:
              [__________________________________________]

       I.      CLAIM INFORMATION

    YOU MUST TIMELY COMPLETE, SIGN AND RETURN THIS CLAIM
FORM TO SHARE IN THE SETTLEMENT

        Please type or print the following identifying information (sign on the last page of
this form):

       Name:                  _____________________________________________

       Street Address:        _____________________________________________

                              _____________________________________________

       City/State/Zip         _____________________________________________

       Social Security No.    (last 4 digits only)______________________________

       Telephone No.          ___________________________________

        Your share of the Settlement is a gross amount of $________, $_____ of which is
subject to withholding for wages based on the W-4 last on file. You may submit an
updated W-4 with this Consent to Join and Release. Your share of the Settlement
represents additional half-time pay for approximately four (4) hours of overtime per
workweek (over and above the salary that you were already paid for such hours) that you
have been employed as a Field Service Technician dating back to June 1, 2016 (earlier
for the Named Plaintiffs who opted into the Lawsuit as of the date it was filed).

       II.     WAIVER AND RELEASE

        My signature below constitutes a full and complete release of Bell-Mark
Technologies Corporation and its parents, subsidiaries, affiliates (including Bell-Mark
Sales Co., Inc.), and any and all of their respective officers, directors, owners, members,
shareholders, employees, attorneys, agents, heirs, successors and assigns (“Released
Parties”), from any and all claims alleging violation of federal, state and/or local statute,

                                                                               EXHIBIT 1
   Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 23 of 25




regulation, ordinance or common law relating to the payment of wages or overtime in
connection with employment with Defendant Bell-Mark that were raised or could have
been raised based in the Lawsuit, including any associated claims for wages, penalties,
liquidated damages, interest, compensatory damages, punitive damages, or any other item
of damages, and/or attorneys’ fees and costs, through the date on which Defendant
receives this Consent to Join and Release.

       .I hereby agree not to initiate any legal action against Bell-Mark Technologies
Corporation or any other Released Party asserting any claims released by this Waiver and
Release.

       III.   CONSENT TO JOIN

       I understand that this Lawsuit is being brought under the federal Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §201 et seq. ("FLSA"). I hereby consent
and opt in to become a Plaintiff in this Lawsuit.

       I consent and agree to be bound by the collective action Settlement approved by
my attorneys and approved by this Court as fair, adequate and reasonable.

       I hereby designate Derrek W. Cummings, Esquire and Larry A. Weisberg,
Esquire of the law firm Weisberg Cummings, P.C., 2704 Commerce Drive, Suite B,
Harrisburg, PA 17110-9380, to represent me in this action.

       I declare under penalty of perjury under the laws of the United States that the
foregoing information supplied by me is true and correct and that this Consent to Join and
Release was executed on the date and at the place noted below.


Dated: __________________                   __________________________________
                                            Signature


City/State: _______________________         __________________________________
                                            Printed Name




                                                                             EXHIBIT 1
       Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 24 of 25
      Bell‐Mark/Smith ‐ Settlement Payments to Participating Collective Action Members

                       Later of Hire    Later of Term Workweeks
                       Date or                Date or      as of
                       Limitations        Settlement Settlement       Settlement
     Name              Start                     Date      Date         Payment
1    Berdanier, Todd        03/13/17           05/19/17         10          $560
2    002                    06/01/16           04/01/19        147        $8,280
3    003                    10/29/18           04/01/19         22        $1,280
4    004                    06/01/16           08/17/18        115        $6,460
5    005                    06/01/16           04/01/19        147        $8,280
6    006                    12/28/16           04/01/19        117        $6,600
7    007                    06/01/16           04/01/19        147        $8,280
8    Heiner, Nick           09/08/14           08/04/17        152        $8,553
9    009                    06/01/16           06/01/18        104        $5,825
10   010                    06/01/16           04/01/19        147        $8,280
11   011                    12/03/18           04/01/19         17        $1,000
12   012                    06/01/16           09/02/16         15          $850
13   013                    11/10/17           04/01/19         72        $4,075
14   014                    06/01/16           04/01/19        147        $8,280
15   015                    11/06/17           08/03/18         39        $2,180
16   016                    11/19/18           04/01/19         15          $850
17   017                    06/01/16           08/03/18        113        $6,320
18   018                    06/01/18           04/01/19         43        $2,230
19   Smith, Brandon         04/26/17           08/16/17         17          $982
20   020                    10/23/17           04/01/19         74        $4,150
                                       TOTAL                 1,660       $93,315

     Estimated Workweeks since Settlement Date                 312
     Total Workweeks in Settlement                           1,972
     Average Settlement Per Workweek                                       $47.32

                                                                     EXHIBIT B




                                                                      EXHIBIT 2
       Case 1:17-cv-01600-SES Document 37-1 Filed 10/01/19 Page 25 of 25


                     WAIVER AND RELEASE OF ATTORNEYS’ LIEN


        IN CONSIDERATION OF the payments by Defendant Bell-Mark Technologies
Corporation of an amount to be approved by the Court up to Two Hundred Twenty Thousand
Dollars and No Cents ($220,000.00) to Participating Collective Action Members, Named Plaintiffs
and Plaintiffs’ Counsel of record, including $74,833 in attorneys’ fees and costs payable to
Weisberg Cummings P.C., in full settlement and satisfaction of the claims alleged in Brandon
Smith, Todd Berdanier, and Nick Heiner, individually and on behalf of other similarly situated v.
Bell-Mark Technologies Corporation in the United States District Court for the Middle District
of Pennsylvania under Case No. 1:17-cv-01600, the undersigned attorneys hereby waive and
release Defendant, and its past and present parents, subsidiaries and affiliates, and their respective
past and present predecessors, successors, assigns, representatives, officers, directors, owners,
members, agents, attorneys, employees, and administrators (“Released Parties”) from any and all
claims for attorneys’ fees and costs, by lien or otherwise, for legal services rendered by the
undersigned in connection with any claims or causes of action that Plaintiffs brought or may
have brought to date against Defendant and/or the Released Parties.

        The undersigned certify that to the best of their knowledge, no other person is entitled to
any sum for attorneys’ fees or costs in connection with the claims or causes of action (or
potential claims or causes of action) described above, other than Weisberg Cummings, P.C.,
2704 Commerce Drive, Suite B, Harrisburg, PA 17110. Should any dispute arise regarding
same, it shall be resolved exclusively among those purporting to represent Plaintiffs in this
matter, with no further payment of any kind by Defendant or other Released Party.


Dated: October 1, 2019                     WEISBERG CUMMINGS, P.C.


                                           /s/ Derrek W. Cummings
                                           Derrek W. Cummings, Esquire
                                           Larry A. Weisberg, Esquire
                                           WEISBERG CUMMINGS, P.C.
                                           2704 Commerce Drive, Suite B
                                           Harrisburg, PA 17110-9380
                                           Telephone: 717.238.5707
                                           Facsimile: 717.233.8133
                                           dcummings@weisbergcummings.com
                                           lweisberg@weisbergcummings.com

                                           COUNSEL FOR PLAINTIFFS




                                                                                        EXHIBIT 3
                                                                                                         |
